DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controllable charging module configured to electrically charge the charging array” in Claim 21 and “spraying module configured to accelerate spray media along a path” in Claim 21.
In the specification, a “spraying module” is associated with a “spray media acceleration module to impart motion to the spray media and eject the spray media from the spraying module,” which in turn is associated with a fan, pump, piston, spinning cage, impeller [0032] with guidance as to functional equivalents also provided (“any other translational or rotational velocity imparting apparatus”) (id.). Therefore, structure associated with “a spraying module” as with “a spray media acceleration module” is also a fan, pump, piston, spinning cage, impeller, or functional equivalents thereof.
In the specification, “controllable charging module configured to electrically charge the charging array” is associated with a sensor, an electronic circuit (“driver”), a processor [0008-0009, 0016-0017, 0036-0037], an interface [0041], or a database [0042]; all preceding structures in a single combination are not required in a ”controllable charging module,” since the specification states that in varied embodiments a controllable charging module may include one of the described components [0036-0038].
In the specification, “spray media acceleration module to impart motion to the spray media and eject the spray media from the spraying module” is associated with a  fan, pump, piston, spinning cage, impeller [0032] with guidance as to functional equivalents also provided (“any other translational or rotational velocity imparting apparatus”) (id.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-7, and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “the spraying module continuously ejecting spray media toward the target during the first time, the second time, the third time and the fourth time.” This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention, wherein spray media was continuously ejected during a first time, second time, third time and fourth time.
Claims 1-2, 6-7, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the spraying module continuously ejecting spray media toward the target during the first time, the second time, the third time, and the fourth time.” The limitation is indefinite, because it is not clear whether it means that the spraying module continuously ejects spray media throughout the entire duration from first to fourth times (though not in that order, since the third time precedes the first time and fourth time is not ordered relative to the other times in the claim) or whether it means that it continuously ejects spray media toward the target during each of those times. Examiner considers the limitation to include either interpretation and is met by a spraying system’s capability to spray continuously for at least some time which can be considered a first, a second, a third, and a fourth time.
Claims 2, 6-7, and 9-16 are rejected as depending from rejected Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (US 2014/0151471) in view of Noakes et al. (US 5,222,663).
Regarding Claims 1 and 21-24, Dau et al. (US’471) disclose a spraying system comprising: a spraying module -- US’471 discloses wherein the spraying module (also, “spray media acceleration module”) comprises at least one of a pump and a fan (Fig. 3; [0071, 0094, 0096]) -- configured to (i.e. capable of) impart motion to, eject, and accelerate spray media, etc. (Abstract; Figs. 1-3; [0091-0092)); a charging array, comprising a portion of a pathway of the moving spray media accelerated toward a target by the spraying module, the portion comprising an electrical conductor (electrodes -- e.g. “spraying electrode (1),” Abstract) (Figs. 1-3; [0068, 0074]); and a controllable charging module (control circuit 24) configured to electrically charge the charging array according to a driving waveform to electrostatically charge the spray media (Figs. 1-3; [0072, 0082]), wherein the controllable charging module selects a driving waveform to control either charge magnitude or a charge polarity of the spray media (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of the atomized liquid 8) (Figs. 1-3; [0072, 0082, 0107, 0113]). 
US’471 further discloses wherein the controllable charging module selects the driving waveform electrostatically charging the spray media at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, the second time comprising a moment of contact of the spray media to the target (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of the atomized liquid 8 which is deposited on an oppositely charged target) (Figs. 1-3; [0003, 0072, 0082]). Because the driving wave form is capable of charging the spray media at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, and it can change periodically [0072], the drive form at the first time is shaped by a controller of the controllable charging module in response to the charge magnitude and the charge polarity imparted to spray media previously emitted a third time, the third time being previous to the first time. Note: that the apparatus is capable of performing the recited function, and process limitations are given little patentable weight in apparatus claims. Note also that Claim 1 not only recites an intended use of an apparatus, including recited features, but also an intended use of features which Claim 1 and other dependent claims do not require (e.g. “a controller”).
US’471 fails to teach an idle time (during a “fourth time”). Noakes et al. (US’663) is analogous art, teaching an electrostatic spraying device with alternating polarity to charge successive clouds of particles with opposite polarity, but which do not discharge each other in flight to avoid building up charge on a target (Abstract). Additionally, it suggests a pause which corresponds to a recited “fourth time” during which the charging array is not electrically energized, since the pause is at or in the region of the zero crossover point, so that successive oppositely charged spray clouds are adequately spaced from one another to reduce or eliminate intermingling between successive spray clouds as they travel towards the target (Col. 3, lines 60-68). It would have been obvious, then, to a person of ordinary skill in the art at the time of invention to modify the spraying system of US’471 to include the capability of having a fourth idle time in addition to a first, second, and third time, whereby a sprayer is capable of continuous spraying through each of a first, second, third, and fourth time, because US’663 suggests controlling a driving waveform to switch polarity periodically, including an idle time between switching polarity, in order to prevent a build up of charge on a target and also to separate successive clouds of charged particles.
In addition, the system is capable of performing the recited steps since it is capable of controlling output voltage, magnitude, frequency, duty cycle, and polarity [0082,0120].
Regarding Claim 2, US’471 further discloses a spray media source comprising a reservoir for spray media in mechanical communication with and supported by the spraying module as a self-contained unit (cavity 9 is integral and in fluid communication with reservoir 13) (Fig. 3; [0094]).
Regarding Claim 6, US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]).
Regarding Claim 7, US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]). US’471 further discloses a media sense connection comprising an electrical connection of the spray media passing through the spray media acceleration module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spray media (electrical connection 232 between the spray electrode 261 and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the spray electrode and thus, the atomized liquid 8) (Figs. 1-3; [0081]). US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]). Thus, the sensor is capable of performing the recited functions.
Regarding Claim 9, US’471 further discloses a media sense connection comprising an electrical connection of the spray media passing through the spray media acceleration module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spray media (electrical connection 232 between the spray electrode 261 and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the spray electrode and thus, the atomized liquid 8) (Figs. 1-3; [0081]) and a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]). The sensor is capable of measuring a current flowing at least one of (a) into or (b) out of at least one of (i) the spray media connection and (ii) the body sense connection (monitoring circuit 23 monitors the current of reference electrode 262) (Fig.1-3; [0077]); and wherein a controller of the charging module determines an amount of electrostatic charge imparted to the spray media based on the current (control circuit 24 includes a microprocessor (controller) for providing at least one voltage control signal, the voltage control signal determines a characteristic of the voltage to be applied by the spray electrode 261, based on a value of current monitored by monitoring circuit 24) (Fig. 1-3; [0125]).
Regarding Claims 22-23, the charging array of the apparatus of US’471 is capable of performing the recited process steps [0102, 0120] which are intended use of the claimed apparatus.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (US 2014/0151471) in view of Noakes et al. (US 5,222,663) as applied to Claim 2 above, and further in view of Weinstein et al. (US 2008/0074904).
Regarding Claim 10, US’471 further discloses wherein the charging array comprises an electrical conductor providing at least a portion of a pathway of the spray media in transit from the spray media source through the spray media acceleration module (spray electrode 261 forms part of the pathway of the liquid 8 to be atomized as shown) (Fig. 1; [0065]), and wherein the charging array is connected to a driver of the controllable charging module selectably configured to energize the charging array with the driving waveform (spray electrode 261 is connected to control circuit 24 through high voltage generator 22 (driver) for energizing the spray electrode with a PWM signal from control circuit 24)(Figs. 1-3; paragraph [0072,0082]).
US’471 further teaches an oscillating circuit which converts DC to AC, and AC transformer 222 that drives by AC, and a converter circuit 223 connected to the transformer 222; the converter circuit, typically a Cockcroft-Walton generator, generates the desired voltage and converts AC back to DC [0076]. The combination of US’471 in view of US’663 fails to teach a bipolar high voltage DC to DC converter. Weinstein et al. (US’904) teach a bipolar high voltage DC to DC converter as a power source for electrostatic applications, including electrostatic spraying [0013, 0046], to provide a number of advantages including the ability to change output polarity at a high rate without mechanical switching devices, [0007], to provide a low power, high voltage power supply of either positive or negative current polarity output [0008], to eliminate unstable oscillatory modes [0010], and other advantages [0011-0012]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of the combination of US’471 in view of US’663 by providing a driver comprising a bipolar high voltage DC-to-DC converter capable of energizing a charging array with an electrical potential corresponding to the driving waveform, because US’904 suggests a bipolar high voltage DC to DC converter as a power source for electrostatic applications, including electrostatic spraying [0013, 0046], to provide a number of advantages including the ability to change output polarity at a high rate without mechanical switching devices, to provide a low power, high voltage power supply of either positive or negative current polarity output, to eliminate unstable oscillatory modes, and other advantages.
In the combination of US’471 in view of US’663, the driver is capable of generating a driving waveform which is capable of being shaped to cause the spray media to arrive at the target with a desired electrostatic potential difference between the spray media and the target and a desired electrostatic polarity relative to the target, whereby the spray media is impelled to adhere to the target (control circuit 24 (controllable charging module) drives the spray electrode 261 with a PWM signal via high voltage generator 22 thereby electrostatically charging the liquid 8 atomized from the spray site 5 and therefore is capable of causing the spray media to arrive at the target with a desired polarity and electrostatic potential difference) (Figs.1-3; [0072, 0082]).
Regarding Claim 14, in the combination of US’471 in view of US’663, the driver is capable of generating a driving waveform which is capable of being shaped to cause the spray media to arrive at the target with a desired electrostatic potential difference between the spray media and the target and a desired electrostatic polarity relative to the target, whereby the spray media is impelled to adhere to the target (control circuit 24 (controllable charging module) drives the spray electrode 261 with a PWM signal via high voltage generator 22 thereby electrostatically charging the liquid 8 atomized from the spray site 5 and therefore is capable of causing the spray media to arrive at the target with a desired polarity and electrostatic potential difference) (Figs.1-3; [0072, 0082]).
Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (US 2014/0151471) in view of Noakes et al. (US 5,222,663) and Weinstein et al. (US 2008/0074904) as applied to Claim 10 above, and further in view of Schroeder et al. (US 2003/0116086).
Regarding Claims 11-13, US’471 teaches a processor [0074]. The combination of US’471 in view of US’663  fails to teach a database. Schroeder et al. (US’086) teach an electrostatic spraying system, including a spraying module having a charging electrode (Abstract; [0029]). In addition, US’086 suggests a controller comprising a processor capable of storing and retrieving data from various databases (“part identification and tracking logic,” “gun movement logic,” “booth control logic,” “part profile logic,” or “system monitoring and logging logic”) and capable of providing instructions to the driver responsive to the data (“gun triggering logic”) (Figs. 1-2; [0043-0048, 0008]) in order to centralize at least some aspects of control of an electrostatic spraying device and to provide storage for information pertaining to a spray process. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’471 in view of US’663 by providing a controller comprising a database capable of storing and retrieving data from a database and operable to provide instructions to the driver, because US’086 suggests a database capable of storing and retrieving data from a database and operable to provide parameters (“instructions”) to the spray gun to control spraying process. Although US’086 teaches that databases include information pertaining to target profile [0047], a database which is capable of storing symbolic information is capable of storing information pertaining to other aspects of a spraying process, including information pertaining to velocity profile, flight path profile, dielectric constants of a target, time constants of an electrostatic charge dissipation of the target, porosity of the target, and a moisture content of the target. Such information stored in databases is a machine analog of “printed matter”; instead of providing nonfunctional instructions to a human (as in a chemistry set containing a set of chemicals. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864), they provide analogous nonfunctional instructions to an apparatus. 
Regarding Claims 15-16, US’471 further discloses wherein the controllable charging module selects the driving waveform electrostatically charging the spray media at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, the second time comprising a moment of contact of the spray media to the target (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of the atomized liquid 8 which is deposited on an oppositely charged target) (Figs. 1-3; [0003, 0072, 0082]). Note, also, that the apparatus is capable of performing the recited function (Figs. 1-3; [0072, 0082, 0107, 0113]), and process limitations are given little patentable weight in apparatus claims.
Response to Arguments
Applicant’s claim amendments, filed 20 May 2022, with respect to the rejection of Claims 1-2, 6-7, 9, and 21-24 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of Claims 1-2, 6-7, 9, and 21-24 under 35 USC 102(a)(1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Noakes et al. (US 5,222,663).
In response to Applicant’s argument that Dau operates such that spray of atomized material starts and stops in response to starting and stopping high voltage discharge and that it is not continuously ejecting spray media toward the target during both high voltage and not high voltage (Remarks, p. 8), Dau teaches a driving wave which switches polarity [0072], such that it is capable of spraying continuously at least during each of a first, second, and third time. Although Applicant argues that the spray stops and starts in response to starting and stopping high voltage discharge and does not continuously eject spray media, US’471 teaches that it is capable of continuous spraying [0093] and that the waveform can switch polarity [0072]; it does not teach that it can switch polarity only after stopping and restarting. Noakes et al. (US’663) further suggest an idle time during change in polarity to separate successive clouds of oppositely charged particles.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712